 




EXHIBIT 10.5




AMENDED AND RESTATED

REVOLVING PROMISSORY NOTE AND SECURITY AGREEMENT







US$5,000,000

New York, New York

 

November 5, 2018







FOR VALUE RECEIVED, the undersigned, ASPEN GROUP, INC., a Delaware corporation
having its principal place of business at 276 Fifth Avenue, Suite 505, New York,
New York 10001 (“Maker”), HEREBY PROMISES TO PAY as and when due from time to
time in accordance with the terms of this revolving promissory note and security
agreement (this “Note”), whether at its stated Maturity (as defined below) or by
acceleration or otherwise, TO THE ORDER OF THE _________________________,
located at c/o ____________, _________________________________ (together with
its successors and permitted assigns, “Payee”), at Payee’s address above or at
such other place as may be designated from time to time in writing by Payee, in
lawful money of the United States of America (“US$” and “U.S. dollars”) and in
immediately available funds, IN FULL without deduction, reduction, offset or
counterclaim, (i) the principal sum of FIVE MILLION U.S. DOLLARS (US$5,000,000)
or such lesser principal amount as shall then be outstanding under this Note (as
evidenced by Payee’s endorsements on Annex 1 attached to this Note, which
endorsements shall, absent manifest error, be conclusive as to the aggregate
principal amount outstanding from time to time under this Note), (ii) all
interest accrued and unpaid on the principal amount of this Note outstanding
from time to time, and all Commitment Fee (as defined below) accrued and unpaid
on the undrawn portion from time to time of Payee’s Commitment (as defined
below), in each case calculated at the Applicable Rate (as defined below) from
time to time in effect for the period from and including the date of this Note
through the date on which such principal sum and all such accrued interest and
Commitment Fee are paid in full, and (iii) all other amounts, if any, then due
and owing under this Note.




Maker may draw down, at any time and from time to time during the period from
and including the date of this Note through the day immediately preceding the
third anniversary of that date (the “Commitment Period”), each time upon prior
arrangement with and at least three (3) Business Days’ (as defined below) prior
written notice to Payee, a principal amount not to exceed at any one time
outstanding, as to all such drawdowns in the aggregate, five million U.S.
dollars (US$5,000,000) (Payee’s “Commitment”); provided, however, that the
Commitment Period and Payee’s Commitment shall automatically, without the
requirement of any demand, notice, or other act or instrument of, by or from
Payee or any other person, and immediately terminate upon the occurrence of an
Acceleration Event (as defined below), whereupon (i) Maker shall not be
permitted to draw down any additional amounts under this Note and (ii) the
aggregate principal amount then outstanding under this Note, together with all
interest, Commitment Fee and other amounts then outstanding hereunder, shall
automatically be accelerated and become immediately due and payable to Payee in
accordance with the terms of this Note.  




Maker hereby irrevocably authorizes Payee to endorse on a schedule in the form
of Annex 1 attached to this Note each drawdown and repayment of principal under
this Note, which endorsements shall, absent manifest error, be conclusive as to
the aggregate principal amount from





________ Maker’s Initials







--------------------------------------------------------------------------------

 




time to time outstanding under this Note; provided, however, that anything
herein to the contrary notwithstanding, Payee’s failure to make any such
endorsement(s) shall not limit, impair or otherwise affect Maker’s obligations
under this Note.




Maker shall pay interest monthly on the principal amount of this Note
outstanding from time to time, and a commitment fee (“Commitment Fee”) quarterly
on the undrawn portion from time to time of Payee’s Commitment, in each case
calculated at the Applicable Rate from time to time in effect for the period
from and including the date of this Note through the date on which all amounts
owing under this Note are paid or repaid, as the case may be, in full, computed
daily (on the basis of actual days elapsed in a 365-day year) and payable
monthly in case of interest and quarterly in case of Commitment Fee (and when
this Note shall fall due, whether at stated Maturity, by acceleration or
otherwise) by not later than (i) in the case of interest, the third (3rd)
Business Day of each month, and (ii) in the case of Commitment Fee, the fifth
(5th) calendar day of each February, May, August and November (or if any such
due date is not a Business Day, then on the next succeeding Business Day).  For
all purposes of this Note, the “Applicable Rate” shall equal (i) with respect to
interest, twelve percent (12%) per annum, and (ii) with respect to Commitment
Fee, two percent (2%) per annum; provided, however, that in the event that any
amount (whether of principal, interest, Commitment Fee or otherwise) payable
under this Note is not paid in full as and when due in accordance with the terms
of this Note (whether at stated Maturity, by acceleration, or otherwise in
accordance with such terms), then the Applicable Rate shall increase (x) with
respect to interest, to eighteen percent (18%) per annum, and (y) with respect
to Commitment Fee, to three percent (3%) per annum.  




Maker shall pay to Payee, by wire transfer of U.S. dollars in immediately
available funds to such account as Payee may specify, the sum of one hundred
thousand dollars (US$100,000), being two percent (2%) of the amount of the
Commitment, as a one-time, up-front facility fee.




The stated maturity of this Note (its “Maturity”) shall be the day immediately
preceding the third anniversary of the date of this Note; provided, however,
that notwithstanding anything to the contrary contained in this Note, upon the
occurrence of any of the events specified in subparagraphs (a) through (c)
immediately below (each, an “Acceleration Event”), the entire principal amount
outstanding of this Note, and all interest, Commitment Fee and other amounts
accrued and unpaid thereon or hereunder, shall automatically, without protest,
presentment, petition, demand, or other notice, declaration, act or instrument
of, by or from Payee or any other person (all of which are hereby expressly and
irrevocably waived by Maker), and for all purposes, be accelerated and become
immediately due and payable, in full, to Payee:




(a)

If Maker shall: (i) fail to make any payment owing to Payee hereunder in full
when due in accordance with the terms of this Note, which failure shall continue
uncured for a period of at least three (3) Business Days; (ii) fail to make any
payment owing to any other lender in full when due in accordance with the terms
governing such loan; or (iii) directly or indirectly, so long as any principal,
interest, Commitment Fee or other amount remains outstanding hereunder (whether
or not then due and owing), make or propose to make any dividend payment (except
for dividends payable in common stock or in rights to buy common stock) or other
cash-flow distribution to any of Maker’s shareholders or other stakeholders
(except for non-dividend payments to students or employees in the ordinary
course of business), or any payment of principal, interest or any other amount
in respect of any other indebtedness (whether secured or unsecured) owing to any
individual, entity or other person (other than Payee), except for Permitted
Indebtedness (as defined





________ Maker’s Initials







--------------------------------------------------------------------------------

 




below). “Permitted Indebtedness” shall mean (w) the indebtedness evidenced by
this Note, including, without limitation, all principal thereof and accrued and
unpaid interest and Commitment Fee thereon; (x) the indebtedness evidenced by
that certain term promissory note and security agreement dated March 5, 2019, in
the face amount of five million U.S. dollars (US$5,000,000) issued by Maker to
Payee, including, without limitation, all principal thereof and accrued and
unpaid interest thereon; (y) the indebtedness evidenced by that certain term
promissory note and security agreement dated March 5, 2019, in the face amount
of five million U.S. dollars (US$5,000,000) issued by Maker to AS Educational
Investments, LLC, a Delaware limited liability company, including, without
limitation, all principal thereof and accrued and unpaid interest thereon; and
(z) unsecured trade indebtedness (not to exceed five hundred thousand U.S.
dollars (US$500,000) at any one time outstanding) in respect of equipment and/or
software and software systems purchase money financing or capital leases
incurred by Maker in the ordinary course of business (provided, however, that
until February 28, 2019, only, Permitted Indebtedness shall also include
unsecured indebtedness in the aggregate principal amount of two million U.S.
dollars (US$2,000,000) under that certain convertible promissory note dated
December 1, 2017, issued by Maker to Educacion Significativa, LLC, including all
accrued and unpaid interest thereon); or




(b)

If Maker or any affiliated entity (each, an “Affiliate”) shall: (i) become
insolvent; (ii) admit in writing its inability to pay its debts as they mature;
(iii) commence, or file any petition or answer under, any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (iv) apply for or
acquiesce in the appointment of a receiver, trustee, custodian or liquidator for
itself or a substantial portion of its property, assets or business; (v) make a
general assignment for the benefit of its creditors, or effect a plan in
bankruptcy or other similar arrangement with its creditors; (vi) admit the
material allegations of a petition filed against it in any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (vii) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or if action
shall be taken by it for the purpose of effecting any of the foregoing; (viii)
be adjudicated a bankrupt or insolvent; or (ix) take action to effectuate any of
the foregoing; or




(c)

If: (i) involuntary proceedings or any involuntary petition shall be commenced
or filed against Maker or any Affiliate under any bankruptcy, insolvency or
similar law, seeking the appointment of a receiver, trustee, custodian or
liquidator for Maker or any Affiliate or a substantial portion of Maker’s or any
Affiliate’s property, assets or business, and such proceedings or petition shall
not be dismissed or vacated within thirty (30) days after its commencement or
filing; (ii) any writ, judgment, warrant of attachment, execution or similar
process shall be issued or levied against a substantial portion of Maker’s or
any Affiliate’s properties or assets, and any such proceedings, petition, writ,
judgment, warrant, execution or similar process shall not be released, vacated
or fully bonded within thirty (30) days after its commencement, filing or levy;
or (iii) an order, judgment or decree shall be entered, without the application,
approval or consent of Maker or any Affiliate, with respect to Maker or any
Affiliate or a substantial portion of its assets or properties, appointing a
receiver, trustee, custodian or liquidator for Maker or any Affiliate or a
substantial portion of Maker’s or any Affiliate’s property, assets or business,
or any similar order, judgment or decree shall be entered or appointment made in
any jurisdiction, and such order, judgment, decree or appointment shall continue
unstayed and in effect for a period of thirty (30) days.





________ Maker’s Initials







--------------------------------------------------------------------------------

 







Maker and Payee hereby agree that any and all indebtedness incurred by Maker
(whether prior to, contemporaneous with, or subsequent to the date of this
Note), other than Permitted Indebtedness, shall be fully and contractually
subordinated in all respects (including, without limitation, in right and
priority of payment and repayment of principal, interest, and all fees and other
amounts) to Maker’s indebtedness and payment obligations under this Note.




Maker may prepay all or any portion of the principal amount outstanding under
this Note at any time, without premium or penalty, and reborrow hereunder during
the Commitment Period, subject to the terms of this Note; provided, however,
that any prepayment of principal hereunder shall be accompanied by Maker’s
payment of all accrued and unpaid interest and Commitment Fee outstanding
hereunder at the time.  Payments received by Payee under this Note shall be
applied in the following order: first, to the payment of all collection and
enforcement expenses, if any, incurred by Payee in collecting and enforcing
Maker’s obligations hereunder; second, to the payment of all Commitment Fee
accrued and owing hereunder through the date of such payment; third, to the
payment of all interest accrued and owing hereunder through the date of such
payment; and fourth, to the repayment of the principal amount outstanding of
this Note.  Notwithstanding the foregoing or anything else herein contained to
the contrary, Maker and Payee are parties to that certain Intercreditor
Agreement dated March 6, 2019, among each of them, ________________ (solely in
his capacity as “Servicing Lender” (as defined therein)) and
____________________ (the “Intercreditor Agreement”), and any such payments
received by Payee under this Note are subject to the terms of the Intercreditor
Agreement.




This Note is subject to the express condition that at no time shall Maker be
obligated or required to pay interest on the outstanding principal balance of
this Note at a rate that could subject Payee to either civil or criminal
liability as a result of being in excess of the maximum rate that Maker is
permitted by law to contract or agree to pay.  If, by the terms of this Note,
Maker is at any time required or obligated to pay interest on the outstanding
principal balance of this Note at a rate in excess of such maximum rate, the
Applicable Rate shall be deemed, without further act or instrument, to be
immediately reduced to such maximum rate; and if and to the extent any payments
in excess of such maximum permitted amount are received by Payee, such excess
shall be considered repayments in respect of the principal amount outstanding of
this Note.




In the event that Maker fails to pay any amount owing by it hereunder in full
when due (whether on any interest or Commitment Fee payment date, at stated
Maturity, by acceleration or otherwise), Maker agrees to promptly pay all of
Payee’s costs and expenses incurred in attempting or effecting collection
hereunder or the enforcement of this Note, including, without limitation, all
attorneys’ fees and related charges, as and when incurred by Payee, whether or
not any action, suit or proceeding is instituted for collection or for the
enforcement of this Note; and all such costs and expenses of collection and
enforcement shall be added to the principal amount outstanding of this Note and
shall, if not promptly paid in full by Maker as and when incurred by Payee, bear
interest at the Applicable Rate until paid in full.




If any payment hereunder shall be due on a Saturday, a Sunday, or a public or
bank holiday in the State of New York (any other day, a “Business Day”), such
payment shall be made on the next succeeding Business Day, and any such
extension of time shall be included in the computation of interest or Commitment
Fee, as the case may be, hereunder. Each payment hereunder shall be made in
lawful money of the United States of America and in immediately available funds,
prior to





________ Maker’s Initials







--------------------------------------------------------------------------------

 




12:00 noon Eastern Time on the date due thereof; any payment made after such
time shall be deemed to have been made on the next succeeding Business Day, and
such extension of time shall be included in the computation of interest or
Commitment Fee, as the case may be, hereunder.




Maker’s obligations under this Note are absolute and unconditional,
notwithstanding the existence or terms and conditions of, or any reference
herein to, any other document or agreement, and are not subject to any defense,
set-off, counterclaim, rescission, recoupment or adjustment whatsoever.  Maker
hereby expressly and irrevocably waives (i) presentment, demand for payment,
notice of dishonor, protest, notice of protest, and every other form of notice
whatsoever with respect to this Note, (ii) any right it may have to demand a
jury trial with respect to the enforcement of, or any controversy arising under
or relating to, this Note, (iii) any right to offset any amounts payable
hereunder against, or to submit any counterclaims in respect of, any obligations
of Payee to Maker, and (iv) all rights to the benefits of any statute of
limitations and any moratorium, appraisement or exemption now provided, or which
may hereafter be provided, by any federal or state statute, including, without
limitation, exemptions provided by or allowed under the Bankruptcy Code of 1978
(11 U.S.C.), as amended, or under common law, as to both Maker itself and all of
its properties and assets, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals, and modifications hereof and thereof.  The illegality or
unenforceability in whole or in part of, or the default by any party under, any
other document or agreement shall not constitute a defense to any claim by Payee
for the payment or repayment, as the case may be, of principal, interest,
Commitment Fee, or any other amount hereunder.




THIS NOTE CREATES A LIEN ON, AND GRANTS A SECURITY INTEREST IN, THE COLLATERAL
DESCRIBED ON THE ATTACHED EXHIBIT A, AND IT SHALL CONSTITUTE A SECURITY
AGREEMENT UNDER THE NEW YORK UNIFORM COMMERCIAL CODE (“UCC”) OR ANY OTHER LAW
APPLICABLE TO THE CREATION OF LIENS ON PERSONAL PROPERTY AND COLLATERAL.  MAKER
COVENANTS AND AGREES THAT THE SERVICING LENDER MAY FILE AND REFILE SUCH UCC AND
OTHER FINANCING STATEMENTS, CONTINUATION STATEMENTS OR OTHER DOCUMENTS AS THE
SERVICING LENDER SHALL DEEM NECESSARY OR APPROPRIATE FROM TIME TO TIME WITH
RESPECT TO SUCH COLLATERAL.  DURING THE CONTINUANCE OF AN ACCELERATION EVENT,
THE SERVICING LENDER SHALL, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES SET
FORTH IN THIS NOTE, HAVE ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE
NEW YORK UCC.  WITH RESPECT TO ANY PRIVATE SALE OF SUCH COLLATERAL, MAKER SHALL
BE ENTITLED TO RECEIVE AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE.




Maker and its undersigned wholly-owned subsidiaries, for good and valuable
consideration, including, without limitation, the aggregate sum loaned by Payee
to Maker in connection with, and as evidenced by, this Note, do hereby grant and
pledge unto the Servicing Lender, as agent, for the benefit of Payee, as a
secured party, a security interest in, lien on, and pledge of the collateral
described on the attached Exhibit A, as applicable (the “Collateral”).  With
respect to such security interest, lien and pledge, Maker and such subsidiaries
hereby represent, warrant, covenant and agree that:




(i)

they, as applicable, own the Collateral free and clear of any lien, security
interest, charge or encumbrance (except such thereof as are created hereby or in
respect of other





________ Maker’s Initials







--------------------------------------------------------------------------------

 




Permitted Indebtedness), and that no UCC or other financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office (except in respect of Permitted Indebtedness);

(ii)

they shall not make any further assignment or pledge of all or any part of the
Collateral or create any further lien thereon or security interest therein
(except such thereof as are created hereby or in respect of other Permitted
Indebtedness), nor permit their rights therein to be reached by attachment,
levy, garnishment or other judicial process;

(iii)

as of date hereof, the name (within the meaning of Section 9-503 of the UCC),
jurisdiction of organization, type of entity and organizational number of the
Maker and each applicable subsidiary is set forth on Schedule 1 attached hereto;

(iv)

no authorization, approval or other action is necessary by any governmental
authority, regulatory body or other entity or individual for the granting and
pledging of the lien on and security interest in the Collateral created hereby;

(v)

they shall keep accurate and complete records and accounts concerning the
Collateral;

(vi)

they shall defend the title to the Collateral against all persons, and against
all claims and demands, as necessary to keep the Collateral free and clear of
any and all liens, security interests, claims, charges, encumbrances, taxes and
assessments (except such thereof as are created hereby or in respect of other
Permitted Indebtedness);

(vii)

they shall promptly notify the Servicing Lender in writing of any litigation,
governmental investigations or other prosecutions involving the Collateral;

(viii)

they shall deliver a springing deposit account control agreement (the “Control
Agreement”) with respect to each deposit account and securities account (other
than (a) any deposit account the funds in which are used exclusively for
payroll, payroll taxes and other employee wage and benefit payments, (b) any
deposit account the funds in which are in trust for any third parties or any
other trust accounts, escrow accounts and fiduciary accounts, (c) any deposit
account that is a zero-balance disbursement account and (d) any account
specifically and exclusively used to hold “Title IV, HEA program funds” on
behalf of Maker or any applicable subsidiary pending disbursement of such funds
to, or on behalf of, eligible students under the terms of 34 C.F.R. Section
668.163 (collectively, “Excluded Accounts”)) owned by the Maker or its
applicable subsidiary as of or after the date hereof, effective to grant
“control” (within the meaning of Articles 8 and 9 under the UCC) over such
account to the Servicing Lender, provided that it is agreed and understood that
(A) with respect to deposit accounts and securities accounts (other than
Excluded Accounts) of Maker or its applicable subsidiary existing on the date
hereof, Maker or its applicable subsidiary shall comply with the provisions of
this clause (viii) on the date hereof, and (B) with respect to deposit accounts
and securities accounts (other than Excluded Accounts) acquired by, or opened in
the name of, Maker or its applicable subsidiary after the date hereof, Maker or
its applicable subsidiary shall have until the date that is thirty (30) days (or
such longer period, if any, to which the Servicing Lender may agree in his sole
and absolute discretion) following the date of such opening or acquisition to
comply with the provisions of this clause (viii).  Set forth on Schedule 2
attached hereto is a listing of all of Maker’s and its applicable subsidiaries'





________ Maker’s Initials







--------------------------------------------------------------------------------

 




deposit accounts and securities accounts (other than Excluded Accounts) as of
the date hereof, including, with respect to each bank, the name and address of
such bank and the account numbers of the deposit accounts and securities
accounts maintained with such bank;

(ix)

except for the security interest created hereby or in respect of other Permitted
Indebtedness, (a) Maker is and will at all times be the sole holder of record
and the legal and beneficial owner, free and clear of all liens, of the equity
interests indicated on Schedule 3 attached hereto (collectively, the “Pledged
Interests”) as being owned by Maker, and (b) all of the Pledged Interests are
duly authorized, validly issued, and, to the extent applicable, fully paid and
non-assessable, and constitute the percentage of the issued and outstanding
equity interests of the subsidiaries of Maker identified on said Schedule 3.
 With respect to any Pledged Interest which is not certificated, Maker hereby
agrees (A) to comply with all instructions from the Servicing Lender without
requiring Maker’s further consent and (B) not to take any action to cause any
such uncertificated Pledged Interest to become certificated unless Maker
promptly notifies the Servicing Lender in writing of Maker’s election to do so
and, in that event, promptly (and in any case within five (5) days of such
election) delivers to the Servicing Lender the original certificate representing
such Pledged Interest accompanied by undated instruments of transfer or
assignment duly executed in blank;

(x)

they shall take all such further action as may be reasonably necessary or
requested by the Servicing Lender in order to perfect and protect the lien,
pledge and security interest created hereby; and

(xi)

all items of Collateral described in paragraphs 1 through 3 on the attached
Exhibit A have been duly and validly authorized and issued, and are fully paid
and non-assessable.  

During the continuance of an Acceleration Event, the Servicing Lender shall have
the right to pursue all of his legal rights and remedies at law, in equity, or
in other appropriate proceedings, including, without limitation, all rights and
remedies available to a secured party under the New York UCC or under the laws
(including, without limitation, the UCC) of each other jurisdiction where the
Collateral, or any portion of it, is located.  So long as there is no
Acceleration Event hereunder, Maker shall be entitled (i) to exercise its voting
and other consensual rights with respect to the Collateral described in
paragraphs 1 through 3 on the attached Exhibit A and otherwise exercise the
incidents of ownership thereof, and (ii) to receive dividends or other
distributions made with respect to such Collateral.




All notices, demands or other communications (collectively, “notices”) relating
to any matter set forth herein shall be in writing and made, given, served or
sent (collectively, “delivered”) by (i) certified mail (return receipt
requested) or (ii) reputable commercial overnight courier service (Federal
Express, UPS or equivalent that provides a receipt) for next-business-morning
delivery, in each case with postage thereon prepaid by sender and addressed to
the intended recipient at its address set forth in the first paragraph of this
Note (or at such other address as the intended recipient shall have previously
provided to the sender in the same manner herein provided); provided that copies
of any such notice to Payee shall also be sent to Payee c/o ___________________,
and emailed to Payee at ___________________.  Any such notice sent as so
provided shall be deemed effectively delivered (x) on the third Business Day
after being sent by certified mail, (y) on the next business morning if sent by





________ Maker’s Initials







--------------------------------------------------------------------------------

 




overnight courier for next-business-morning delivery or (z) on the day of its
actual delivery to the intended recipient (as shown by the return receipt or
proof-of-delivery), whichever is earlier.




This Note shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of New York applicable to contracts made
between residents of that state, entered into and to be wholly performed within
that state, notwithstanding the parties’ actual states of residence or legal
domicile if outside that state and without reference to any conflict of laws or
similar rules that might otherwise mandate or permit the application of the laws
of any other jurisdiction.  Any suit, action or proceeding relating to this Note
shall be brought exclusively in the courts of New York State sitting in the
Borough of Manhattan, New York City, or in U.S. District Court for the Southern
District of New York, and, for all purposes of any such action, suit or
proceeding, Maker hereby irrevocably (i) submits to the exclusive jurisdiction
of such courts, (ii) waives any objection to such choice of venue based on forum
non conveniens or any other legal or equitable doctrine, and (iii) waives trial
by jury and the right to interpose any set-off or counterclaim, of any nature or
description whatsoever, in any such action, suit or proceeding.




No right or remedy conferred upon Payee or the Servicing Lender, as applicable,
under this Note is intended to be exclusive of any other right or remedy
available to Payee or the Servicing Lender, whether at law, in equity, by
statute or otherwise, but shall be deemed cumulative with all such other rights
and remedies.  Without limiting the generality of the foregoing, if this Note
and all amounts (whether of principal, interest, Commitment Fee or otherwise)
accrued hereunder shall not be paid in full when due (whether on any interest or
Commitment Fee payment date, at stated Maturity, by acceleration or otherwise),
Payee and the Servicing Lender shall be free to enforce their rights and
remedies against Maker as Payee and the Servicing Lender, as applicable, may see
fit under the circumstances, in no particular order or priority.  No failure to
exercise, or any delay in exercising, by Payee or the Servicing Lender, as
applicable, any of their rights or remedies hereunder shall operate as a waiver
thereof.  A waiver by Payee or the Servicing Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to Payee’s or the
Servicing Lender’s exercise of that same or of any other right or remedy which
Payee or the Servicing Lender, as applicable, would otherwise have on any future
occasion.  No forbearance, indulgence, delay or failure by Payee or the
Servicing Lender to exercise any of their rights or remedies with respect to
this Note, nor any course of dealing between Maker, on the one hand, and Payee
or the Servicing Lender, as applicable, on the other hand, shall operate as a
waiver of any such right or remedy, nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy.  Payee and the Servicing Lender shall
not, by any course of dealing, indulgence, omission, or other act (except a
further instrument signed by the Servicing Lender) or failure to act, be deemed
to have waived any right or remedy hereunder, or to have acquiesced in any
Acceleration Event or in any breach of any of the terms of this Note.  No
modification, rescission, waiver, forbearance, release or amendment of any term,
covenant, condition or provision of this Note or any of Maker’s obligations
hereunder shall be valid or enforceable unless made and evidenced in writing,
expressly referring to this Note and signed by both Maker and the Servicing
Lender.  This Note is an amendment and restatement as of March 6, 2019, of that
certain revolving promissory note of even date herewith made by Maker in favor
of Payee on the date of this Note.  




The terms and provisions of this Note are severable. In the event of the
unenforceability or invalidity of one or more of the terms, covenants,
conditions or provisions of this Note under federal, state or other applicable
law in any circumstance, such unenforceability or invalidity shall





________ Maker’s Initials







--------------------------------------------------------------------------------

 




not affect the enforceability or validity of such term, covenant, condition or
provision in any other circumstance, or render any other term, covenant,
condition or provision of this Note unenforceable or invalid.




Payee may assign its rights under this Note to any related or affiliated person
or entity upon three (3) Business Days’ prior notice to Maker; and Maker’s
obligations hereunder shall inure to the benefit of Payee and each of Payee’s
successors and permitted assigns, and shall be binding for all purposes on Maker
and its successors-in-interest.  No assignment, delegation or other transfer of
Maker’s rights or obligations hereunder shall be made or be effective absent
Payee’s prior, written consent thereto.




Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the words "Payee" and "Maker" shall include
their respective successors and permitted assigns.




Signature page follows immediately below








________ Maker’s Initials







--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, each of Maker and its wholly-owned subsidiaries party hereto
has duly executed and delivered this Note on the day and year first written
above.







MAKER




ASPEN GROUP, INC.







By___________________________

     Michael Mathews

     Chairman and Chief Executive Officer







SUBSIDIARIES




UNITED STATES UNIVERSITY, INC.,

a Delaware corporation







By______________________________

     Michael Mathews

     Chief Executive Officer







ASPEN UNIVERSITY INC.,

a Delaware corporation







By______________________________

     Michael Mathews

     Chief Executive Officer








________ Maker’s Initials







--------------------------------------------------------------------------------

 




Annex 1

Loans And Payments of Principal







Date

Amount of

Loan

Maturity

Date

Amount of

Principal

Repaid

Payment Date

Unpaid

Principal

Balance

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




















________ Maker’s Initials




--------------------------------------------------------------------------------

 







EXHIBIT A – COLLATERAL




Unless otherwise defined in that certain Amended and Restated Revolving
Promissory Note and Security Agreement dated November 5, 2018, in the principal
face amount of US$5,000,000 in favor of _________________________ to which this
Exhibit A is attached (the “Note”), capitalized terms used herein shall have the
same respective meanings ascribed to such terms under the Uniform Commercial
Code (“UCC”) as in effect in the State of New York.  




1.

All Accounts of Aspen University Inc., a Delaware corporation, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located, together with all warranties, increases, renewals, additions and
accessions thereto, substitutions therefor, and replacements, cash and proceeds
thereof.

2.

All Accounts of United States University, Inc., a Delaware corporation, whether
now or hereafter owned, existing, acquired or arising and wherever now or
hereafter located, together with all warranties, increases, renewals, additions
and accessions thereto, substitutions therefor, and replacements, cash and
proceeds thereof.

3.

All of Aspen Group, Inc.’s right, title and interest in and to: (a) its Deposit
Accounts (other than Excluded Accounts (as defined in the Note)), up to the
aggregate amount from time to time due and owing to Payee under the Note; and
(b) the common stock and other equity interests of Aspen University Inc., a
Delaware corporation, and United States University, Inc., a Delaware
corporation, together with (i) all “investment property” as such term is defined
in the UCC with respect to such stock and equity interests, (ii) any “security
entitlement” as such term is defined in the UCC with respect to such stock and
equity interests, (iii) all books and records relating to the foregoing, and
(iv) all Accessions and Proceeds of such stock and equity interests, including,
without limitation, all distributions (cash, stock or otherwise), dividends,
stock dividends, securities, cash, instruments, rights to subscribe, purchase or
sell, and other property, rights and interest that Maker is at any time entitled
to receive or is otherwise distributed in connection with such stock and equity
interests.








________ Maker’s Initials




--------------------------------------------------------------------------------

 







Schedule 1




Entity Name

Jurisdiction of Formation

Type of Entity

Organizational Number

Aspen Group, Inc.

Delaware

Corporation

5107517

Aspen University Inc.

Delaware

Corporation

3115429

United States University, Inc.

Delaware

Corporation

6408678











________ Maker’s Initials




--------------------------------------------------------------------------------

 







Schedule 2




Entity

Name and Address
of Institution
Maintaining Account

Account Number

Type of Account

Aspen University Inc.

Citibank

153 E. 53rd Street, 21st Fl

New York, NY 10022

 

Operating

Aspen Group, Inc.

Citibank

153 E. 53rd Street, 21st Fl

New York, NY 10022

 

Operating

United States University, Inc.

Citibank

153 E. 53rd Street, 21st Fl

New York, NY 10022

 

Operating








________ Maker’s Initials




--------------------------------------------------------------------------------

 







Schedule 3




Name of Grantor

Name of Pledged Company

Number of Shares/Units

Certificate Number

Class of Interests

Percentage of Class Owned

Aspen Group, Inc.

United States University, Inc.

100

N/A

Common

100%

Aspen Group, Inc.

Aspen University Inc.

100

N/A

Common

100%











________ Maker’s Initials


